389 F.2d 387
UNITED STATES to the Use of MINNEAPOLIS-HONEYWELL REGULATOR COMPANY, Appellee,v.MARKOWITZ BROTHERS, INC. and Continental Casualty Company, Appellants.
No. 11498.
United States Court of Appeals Fourth Circuit.
Argued December 8, 1967.
Decided January 11, 1968.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
Kahl K. Spriggs, Washington, D. C. (John F. Myers and Mark P. Friedlander, Washington, D. C., on brief), for appellants.
Ernest L. Ruffner, Washington, D. C. (James R. Treese, and Jackson, Gray & Laskey, Washington, D. C., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Whether or not this Miller Act suit was timely filed turns entirely upon a question of fact. We think its resolution by the Master, accepted by the District Court, was not clearly erroneous.


2
Affirmed.